IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-74,519-05


                        EX PARTE ORLANDO FIGUEROA, Applicant


               ON APPLICATION FOR WRIT OF HABEAS CORPUS
         CAUSE NO. 09-CR-4411-E IN THE 148TH JUDICIAL DISTRICT COURT
                            FROM NUECES COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

cocaine and sentenced to eighteen years’ imprisonment.

        Applicant has filed two habeas applications. The first application, raising eight grounds, was

filed with the trial court October 13, 2015. Those eight grounds are dismissed as subsequent. TEX .

CODE CRIM . PROC. Art. 11.07, § 4(a)-(c). The second application, raising one supplemental ground

regarding Applicant’s blue warrant, was filed in the trial court on November 4, 2015. That ground
                           2

is dismissed as moot.

Filed: February 10, 2016
Do not publish